Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 4, 7, 8, 11, 21 and 24 have been cancelled.
	Claims 25 and 26 are new.
	Claims 1-3, 5-7, 9, 10, 12-23, 25 and 26 are pending and under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 9/7/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7, 9, 10, 12-23, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fine et al. (US 20120093948; IDS filed 5/3/21). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:

    PNG
    media_image1.png
    293
    1347
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 3, 5-7, 9, 12, 16,  Fine et al. teach methods of treating pulmonary arterial hypertension with inhaled nitric oxide gas ([0222-0232]; claims 22, 24 and 25) thus the patient has pulmonary hypertension and thus better than a low, intermediate or a high probability of having pulmonary hypertension. Fine et al. teach that the nitric oxide can be delivered intermittently such as a pulse per inhalation or every other inhalation or every third inhalation by the patient [0187] thus not is less than two skipped breaths consecutively or not exceeding one skipped breath consecutively. By intermittently, Fine et al. teaches: “intermittently means that the nitric oxide is delivered and then temporarily delivery of nitric oxide is reduced or stopped before resuming delivery again. The first, second and third periods of time can be equivalent periods of time or different periods of time. A period of time can be less than 1 second, less than 2 seconds, less than 5 seconds, less than 10 seconds, less than 15 seconds, less than 20 seconds, less than 30 seconds…” [0186] Thus, Fine et al. teach administering a plurality of pulses of a gas comprising nitric oxide (NO) to a patient in need thereof over a plurality of breaths, wherein the gas comprising NO is not administered to the patient in at least one breath of the plurality of breaths and wherein a maximum time period between successive pulses of the gas comprising NO does not exceed about 30 seconds or does not exceed about 15 seconds or does not exceed about 7 seconds.
	With regard to instant claims 2 and 10, one hour is equivalent to 60 minutes or 3600 seconds. 400 pulses per hour is equivalent to 1 pulse per 9 seconds, which is 1 
	With regard to instant claims 13 and 14, “interstitial lung disease” is just another way of expressing pulmonary fibrosis where IPF is an interstitial lung disease.  In that regard, Fine et al. teach: “Inhaled NO can improve oxygenation in the setting of IPF with superimposed pulmonary hypertension.” [0218-0219]
With regard to instant claim 15, Fine et al. teach that: “In patients with COPD and secondary pulmonary arterial hypertension, inhaled NO for three months can decrease pulmonary artery pressures and pulmonary vascular resistance, and can increase cardiac index with no negative effects observed.” [0234]; see also [0229-0232]. Thus, the pulmonary hypertension is associated with COPD. 
	With regard to instant claims 19-22, Fine et al. teach that: “Nitric oxide can be delivered to a patient between at least 15 minutes, at least 30 minutes, at least 45 minutes, at least 1 hour, at least 2 hours, at least 3 hours, at least 4 hours or at least 6 hours” [0185-0188] where the NO can be inhaled intermittently for one or more days [0366, 0374] thus reading on administration for at least 15 minutes, at least 1 hour, for a plurality of days for at least 2 hours a day and for at least 6 hours a day. 
	With regard to instant claims 25 and 26, since Fine et al. teach administration of the same nitric oxide to treat the same conditions in the same amounts of nitric oxide 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fine et al. is that Fine et al.  do not expressly teach in a single embodiment the method of treating WHO Group 3 pulmonary hypertension associated with ILD, IPF or COPD with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Fine et al. by treating WHO Group 3 pulmonary hypertension associated with ILD, IPF or COPD patients with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks and produce the instant invention.

With regard to the limitations with mcg/kg IBW/hr units, the Examiner has this position. The term “IBW” means ideal body weight ([0014] of the instant specification). So Applicant is taking the ranges of about 5-300 mcg/kg or about 30-75 mcg/kg and multiplying by some ideal body weight per hour. Converting to mcg to mg it would be about 0.005-0.3 mg/kg or about 0.03-0.75 mg/kg/hr times IBW. Fine et al. teach: “an effective amount can be given in the milligrams per kilogram of the patient administered per hour. For example, the effective amount can be, for example, at least about 0.01 mg/kg/hr, at least about 0.025 mg/kg/hr, at least about 0.05 mg/kg/hr, at least about 0.075 mg/kg/hr, at least about 0.1 mg/kg/hr, at least about 0.15 mg/kg/hr, at least about 0.2 mg/kg/hr, at least about 0.5 mg/kg/hr, at least about 0.75 mg/kg/hr, at least about 1 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments: 
Applicant asserts that: “Fine et al. fails to specifically describe that the maximum time period between successive pulses of the gas comprising NO cannot be more than 30 seconds for treating pulmonary hypertension as claimed. Similarly, with respect to claim 2, Fine et al. also fails describe that administration of at least 400 pulses of the gas comprising NO every hour to the patient are needed for treating pulmonary hypertension as claimed.
The narrower claimed range of not exceeding 30 seconds is not obvious over the prior art range of less than 1 second to greater than 24 hours if the claimed range is critical for achieving unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). According to the specification as filed, the inventors surprisingly discovered that the dosing frequency of iNO therapy has a substantial impact on the treatment efficacy in patients with pulmonary hypertension…Surprisingly, the lower dose of 10 mcg/kg IBW /hr provided a greater decrease in sPAP than the higher dose of 15 mcg/kg, and in fact the dose of 10 mcg/kg IBW/hr provided similar sPAP reductions as the higher doses of 30 mcg/kg IBW/hr and 75 mcg/kg IBW /hr. In other words, the data shows that even a small dose can be effective when the average number of skipped breaths is O or 1, which suggests that dosing frequency is critical for the method of reducing pulmonary hypertension.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).” The values presented in Table 1 are average values but the standard deviations are not provided. Therefore the Examiner cannot ascertain if the data presented is statistically significant or not. Additionally it is noted that the iNO dose of 15 mcg/kg patient population were breathing faster with an average of 19.2 bpm as compared to the other patient populations and it is unknown if that increase in bpm results in a faster heart rate and correspondingly lower average change in sPAP vs Baseline. Because the bpm was not held reasonably constant, then this raises a concern that the no probative conclusions can be made concerning the data. Also, it is noted that Applicant did not provide data to show that holding the iNO dose constant and changing the number of skipped breathes has any effect. Additionally, the limited data presented appears to be a difference in degree and not in kind. See MPEP 2144.05(III)(A): “"[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Even if this an unexpected result, which at this time the Examiner cannot ascertain, the claimed subject matter is not commensurate in scope because claim 1 does not provide any dosage of nitric oxide and has a maximum time period between pulses not exceeding about 30 seconds while the data has a delivery frequency of 3.4, 6.7 and 6.9 seconds and 9.4 seconds is outside the alleged surprising In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
For at least these reasons, the rejection is maintained.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613